DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/334,834 filed on 11/24/20.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 -21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2015/0168033) in view of Shinomoto (US 2014/0225552).

	Regarding claim 1, Yamakawa teaches: 
An air conditioner using a refrigeration cycle ([0135]: FIG. 25 Air conditioner), the air conditioner comprising: 
a compressor ([0137]: compressor 51) to compress a refrigerant used in the refrigeration cycle;
 a fan to blow air to a heat exchanger ([0137]: a fan 60 provided near the heat exchanger 57);
an inverter to generate three-phase AC voltages from the DC voltage ([0137]: inverter 9);
 a motor to produce a driving force for driving the compressor with a plurality of coils ([0137]: the compressor 51 is the compressor 1 explained in the embodiments described above and includes the motor 8), the three-phase AC voltages being applied to the coils ([0051]: motor 8 is a three phase); 
a connection switching unit to switch connection ([0052]: wiring switching unit 33) states of the coils between a first connection state and a second connection state ([0059]: Y-connection and DELTA-connection Figs. 4-1 to 4-3); and 
a controller (control unit 10) to detect an abnormality of the connection switching unit ([0125]: error and [0126]: output voltage imbalance, increase in loss, superimposition of DC currents due to the imbalance of the current flowing in the motor windings; thus abnormality of the wiring switching unit 33).  
Yamakawa doesn’t explicitly teach a converter to generate a DC voltage.
However, Shinomoto teaches converter 3a-3d to generate a DC voltage.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the converter of Shinomoto into the control system of Yamakawa in order to rectify the voltage. 

Regarding claim 2, Yamakawa teaches:
([0056]: driving signal generating unit 13) to receive input to start an operation of the air conditioner ([0057]: voltage command V* transmitted to the driving –signal generating unit 13), 
wherein the controller detects the abnormality of the connection switching unit before the compressor is driven after the input reception unit receives the input ([0058]: on the basis of the three-phase voltage command  and the bus voltage Vdc, applying a voltage to the motor and heating the compressor 1).

Regarding claim 3, Yamakawa teaches:
controller detects the abnormality of the connection switching unit after the fan is driven.  
Yamakawa doesn’t explicitly teach -3-Attorney Docket No. 129I_044_TN the fan used in an indoor unit.
However Shinomoto teaches in [0066] a ventilation fan which may be indoor unit.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fan in an indoor unit of Shinomoto into the system of Yamakawa in order to provide ventilation for the indoor surrounding and prevent from heating.

Regarding claim 4, Yamakawa teaches:
The air conditioner according to claim 2, wherein 
the fan is used in an outdoor unit ([0137]: since the fan is provided near the heat exchanger 57, different from the internal heat exchanger 55, then it is an outdoor unit); and  
controller detects the abnormality of the connection switching unit after the fan is driven ([0137]: fan is driven when the air conditioner starts and the abnormality detection is done once the ac and the fan start working). 

Regarding claim 5, Yamakawa teaches:
 The air conditioner according to claim 1, further comprising an input reception ([0056]: driving signal generating unit 13) to receive input to start an operation of the air conditioner ([0057]: voltage command V* transmitted to the driving –signal generating unit 13), 
wherein the controller detects the abnormality of the connection switching unit in response to reception of the input by the input reception unit ([0058]: on the basis of the three-phase voltage command  and the bus voltage Vdc the signal generating unit 13 provides the voltage to motor then the abnormality detection is applied).  

Regarding claim 6, Yamakawa teaches:
	the controller detects the abnormality of the connection switching unit before the fan is driven after the input reception unit receives the input ([0137]: when the air conditioner starts and the abnormality detection is done once the ac starts working).

Regarding claim 7, Yamakawa teaches:
The air conditioner according claim 1, further comprising a current detection circuit to detect a current value of a current on an input side of the inverter ([0121]: detection of current flowing and [0131]: detected current), -4-Attorney Docket No. 129I_044_TN 
wherein the0126]: imbalance of current flowing in the motor winding).  

Regarding claim 8, Yamakawa teaches:
The air conditioner according to claim 7, wherein
([0059]), 
the inverter is connected to the motor with a first line, a second line, and a third line (Fig. 2 shows the inverter 9 connected to the motor with first line Vu, second line Vv, and third line Vw),
 the inverter individually applies a voltage in order to a combination of the first line and the second line, a combination of the second line and the third line and a combination of the third line and the first line (Fig. 9 shows the voltage to a combination of different lines, Fig. 14 shows voltage vectors between different lines combinations and Fig. 2 shows that through PWM the inverter applies a voltage Vu, Vv and Vw),
 the current detection circuit 
 detects, as a first current value (Fig. 16 phase current iu), a current value of the current on the input side of the inverter when the inverter applies the voltage to only the first line and the second line, 
detects as a second current value (Fig. 16 phase current iv), a current value of the current on the input side of the inverter when the inverter applies the voltage to only the second line and the third line, and 
detects, as a third current value (Fig. 16 phase current iw), a current value of the current on the input side of the inverter when the inverter applies the voltage to only the third line and the first line, and 
the controller detects the abnormality of the connection switching unit by comparing the first current value, the second current value, and the third current value ([0126]: superimposition of DC currents due to the imbalance of currents; thus comparison of currents).  

Regarding claims 9 and 10, Yamakawa teaches:
The air conditioner according to claim 7, wherein
([0059]), 
the inverter is connected to the motor with a first line, a second line, and a third line (Fig. 2 shows the inverter 9 connected to the motor with first line Vu, second line Vv, and third line Vw),
the inverter applies a voltage so that a current flows in order in only a first direction from the first line to the second line and the third line, in only a second direction from the second line to the first line and the third line, and in only a third direction from the third line to the first line and the second line, individually (Fig. 9 shows the voltage vector so that current flows in specific direction),
 the current detection circuit 
detects, as a first current value (Fig. 16 phase current iu), a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the first direction, 
detects, as a second current value (Fig. 16 phase current iv), a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the second direction, and 
detects, as a third current value (Fig. 16 phase current iw), a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the third direction, and 
the controller detects the abnormality of the connection switching unit by comparing the first current value, the second current value, and the third current value ([0126]: superimposition of DC currents due to the imbalance of currents; thus comparison of currents).    

Regarding claim 11, Yamakawa teaches:
([0126]: by superimposition Examiner interprets the detected value different from the previous value).  

Regarding claim 12, Yamakawa teaches:
The air conditioner according to claim 11, wherein the([0126]: by superimposition Examiner interprets the detected value different from the previous value).  

Regarding claim 13, Yamakawa teaches:
The air conditioner according to claim 8, wherein
 the connection switching unit sets the connection states of the coils to another of the first connection state and the second connection state ([0128]: connection points with the wiring switching unit 33a are two points; however, it is possible to provide three or more connection points and switch between three or more connection points and [0133]-[0134]: number of taps of the wiring switching unit 33a may be three or more or the configuration may be such that the impedance changes continuously) after the current detection circuit detects the first current value, the second current value, and the third current value,
(Fig. 9 shows the voltage vector so that current flows in specific direction),
 the current detection
detects, as a fourth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage to only the first line and the second line ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the first phase current vu is called the fourth current value for the new configuration other than the first two), 
detects, as a fifth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage to only the second line and the third line ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the second phase current Vv is called the fifth current value for the new configuration other than the first two), and 
detects, as a sixth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage to only the third line and the first line ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the third phase current Vw is called the sixth current value for the new configuration other than the first two), and 
the controller detects the abnormality of the connection switching unit by comparing the fourth current value, the fifth current value, and the sixth current value ([0133]: determining the current is small and the supplied power is small, control is performed such that impedance becomes low in order to increase the flowing current and adjusting to the optimum impedance and reduce loss and superimposition).  

claim 14, Yamakawa teaches:
The air conditioner according to claim 9, wherein
 the connection switching unit sets the connection states of the coils to another of the first connection state and the second connection state ([0128]: connection points with the wiring switching unit 33a are two points; however, it is possible to provide three or more connection points and switch between three or more connection points and [0133]-[0134]: number of taps of the wiring switching unit 33a may be three or more or the configuration may be such that the impedance changes continuously) after the current detection circuit detects the first current value, the second current value, and the third current value,
 the inverter applies a voltage so that a current flows in order in only a first direction from -8-Attorney Docket No. 129I_044_TN the first line to the second line and the third line, in only a second direction from the second line to the first line and the third line, and in only a third direction from the third line to the first line and the second line (Fig. 9 shows the voltage vector so that current flows in specific direction),
 the current detection circuit 
detects, as a fourth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the first direction ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the first phase current vu is called the fourth current value for the new configuration other than the first two), 
detects, as a fifth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the second direction ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the second phase current Vv is called the fifth current value for the new configuration other than the first two), and 
([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the third phase current Vw is called the sixth current value for the new configuration other than the first two), and 
the controller detects the abnormality of the connection switching unit by comparing the fourth current value, the fifth current value, and the sixth current value ([0133]: determining the current is small and the supplied power is small, control is performed such that impedance becomes low in order to increase the flowing current and adjusting to the optimum impedance and reduce loss and superimposition).  

Regarding claim 15, Yamakawa teaches:
The air conditioner according to claim 10, wherein
 the connection switching unit sets the connection states of the coils to another of the first connection state and the second connection state ([0128]: connection points with the wiring switching unit 33a are two points; however, it is possible to provide three or more connection points and switch between three or more connection points and [0133]-[0134]: number of taps of the wiring switching unit 33a may be three or more or the configuration may be such that the impedance changes continuously) after the current detection circuit detects the first current value, the second current value, and the third current value,
the inverter applies a voltage so that a current flows in order in only a first direction from the first line and the second line to the third line, in only a second direction from the second line and the third line to the first line, and in only a third direction from the first line and the third line to the second line(Fig. 9 shows the voltage vector so that current flows in specific direction), 

detects, as a fourth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the first direction ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the first phase current vu is called the fourth current value for the new configuration other than the first two),
detects, as a fifth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the second direction ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the second phase current Vv is called the fifth current value for the new configuration other than the first two), and
 detects, as a sixth current value, a current value of the current on the input side of the inverter when the inverter applies the voltage so that the current flows in only the third direction, ([00134]: when the configuration of the wiring switching unit 33a changes to a more configuration, the value of the third phase current Vw is called the sixth current value for the new configuration other than the first two), and 
 the([0133]: determining the current is small and the supplied power is small, control is performed such that impedance becomes low in order to increase the flowing current and adjusting to the optimum impedance and reduce loss and superimposition).  

Regarding claim 16, Yamakawa teaches:
The air conditioner according to claim 7, wherein 
vu, vv, vw), 
the coils are a first coil having one end connected to the first line (phase u), a second coil having one end connected to the second line (phase v), and a third coil having one end connected to the third line (phase w), 
the connection switching unit has 
a first switch to switch a connection destination of another end of the first coil (Fig. 4-1 shows a first switch);
 a second switch to switch a connection destination of another end of the second coil (Fig. 4-1 shows a second switch); and
 a third switch to switch a connection destination of another end of the third coil (Fig. 4-1 shows a third switch), and 
the first switch, the second switch, and the third switch individually switch the connection destinations in accordance with an instruction from the controller (Fig. 4-1 shows inverter control unit 10 sending control signals to the switches).  

Regarding claim 17, Yamakawa teaches:
The air conditioner according to claim 16, wherein 
the current detection circuit detects, as a first current value, a current value of the current on the input side of the inverter when the connection switching unit sets the connection states of the coils to one of the first connection state and the second connection state and the inverter applies the voltage to only the first line and the second line (iu and Fig. 9), and
iv and Fig. 9), and 
the0126]).  

Regarding claim 18, Yamakawa teaches:
The air conditioner according to claim 16, wherein
 the current detection circuit 
detects, as a first current value, a current value of the current on the input side of the inverter when the connection switching unit sets the connection states of the coils to one of the first connection state and the second connection state and the inverter applies the voltage to supply the current in only a direction from the first line to the second line and the third line (iu and Fig. 9), and 
detects, as a second current value, a current value of the current on the input side of the inverter when the inverter applies the voltage to supply the current in only the direction from the first line to the second line and the third line after only the first switch switches the connection destination of the first coil (iv and Fig. 9), and 
the0126]).  

Regarding claim 19, Yamakawa teaches:
The air conditioner according to claim 16, wherein
 the current detection circuit 
iu and Fig. 9), and
 detects, as a second current value, a current value of the current on the input side of the inverter when the inverter applies the voltage to supply the current in only the direction from the first line and the second line to the third line after only the first switch switches the connection destination of the first coil (iv and Fig. 9), and
 the0126]).  

Regarding claim 20, Yamakawa teaches:
The air conditioner according claim 16, wherein the first switch, the second switch, and the third switch are semiconductor switches ([0112]-[0115]: semiconductior with wide bandgap).  

Regarding claim 21, Yamakawa teaches:
The air conditioner according to claim 20, wherein the semiconductor switches are switching elements made by using a WBG semiconductor ([0112]-[0115]: semiconductor with wide bandgap).  
.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues with respect to claim 1 that Yamakawa’s control unit 10 doesn’t detect an abnormality of the wiring switching unit 33.


	Applicant has argued with respect to claim 2-6 that the rejection do not point to support or provide a sufficient explanation why the sequence of operations is obvious; therefore, Yamakawa and Shinomoto do not teach “wherein the controller detects the abnormality of the connection switching unit before the compressor is driven after the input reception unit receives the input”.
Examiner disagrees. The abnormality detection is performed on the switching unit, and the power provided to the motor and the compressor is via the switching unit; thus it is before the compressor is being driven that the controller detects the abnormality of the connection switching unit.

	Therefore, the claims are not allowable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        3/10/21

/KAWING CHAN/Primary Examiner, Art Unit 2846